Warren E. Burger: Mr. Mulder, you may proceed whenever you are ready.
Michael Mulder: Mr. Chief Justice, and may it please the Court. I wish to respond to two points. First, the Attorney General has claimed that his position has not changed since the argument in Scott. As pointed out in our reply brief at page two, at that time the Attorney General said in Scott, when prosecuting an offense the prosecution knows that by not requesting that counsel be appointed for the defendant he will be precluded from enhancing subsequent offenses. I think the --
Warren E. Burger: Who said that, Mr. Mulder?
Michael Mulder: The Attorney General of the State of Illinois said that in Scott v. Illinois.
Warren E. Burger: You don't suggest that binds any other litigant here or binds this Court, do you?
Michael Mulder: No, I do not suggest that it binds this Court, but I think for the respondent to claim that it takes a gift of prophecy to apply the requested rule is seriously undermined by that statement which recognized that it could be easily applied in a previous case.
Warren E. Burger: The Attorney General of Illinois or any other state when he has a case here is out to win that case and not some other case, isn't that the usual procedure?
Michael Mulder: That is the usual procedure, Your Honor.
Warren E. Burger: And he can hardly bind his own court either.
Michael Mulder: No, he cannot. Your Honors, the second thing I wish to point out is that the Attorney General has also argued the cost factor to the court but no figures have been cited, and we would ask this Court not to speculate on this issue. Where liberty is at issue, we don't believe that cost is a relevant factor to be concerned with. We are asking this Court to preclude the use of uncounseled prior misdemeanor convictions for enhancement purposes and reverse this case for a new trial. Thank you, Your Honors.
Warren E. Burger: Thank you, gentlemen. The case is submitted.